From:            Debi Crow
To:              Cindy Martinez
Subject:         RE: 04-13-00874-CR Mandate Acknowledgement Late
Date:            Friday, June 12, 2015 12:25:48 PM


After looking in file we never have received it. Last correspondence from Court is Memorandum
dated 2/19/2015.
From: Cindy Martinez [mailto:Cindy.Martinez@txcourts.gov]
Sent: Friday, June 12, 2015 12:11 PM
To: Debi Crow
Subject: 04-13-00874-CR Mandate Acknowledgement Late
 
 
RE: Court of Appeals Number: 04-13-00874-CR
Trial Court Case Number: 12-2210-CR-C
Style: George Garcia, Jr.
v.
The State of Texas
 
 
On April 20, 2015, this Court issued the mandate in the above referenced case.
 
Rule 51.2, Texas Rules of Appellate Procedure, requires “acknowledgment to the appellate clerk
of the mandate’s receipt.” This Court has not received the required acknowledgment in this case.
 
Please advise me of the date the mandate was received in your office.
 
Thank you for your assistance in this matter.
 
Cynthia A. Martinez
Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas  78205-3037
 
Phone: (210) 335-3853
E-Mail: Cindy.Martinez@txcourts.gov